Citation Nr: 9905041	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for left 
fifth finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
September 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before the undersigned Member of 
the Board at the RO in November 1998.


REMAND

The veteran asserts that he has restricted motion in his left 
fifth finger and that, in addition, grip strength in his left 
hand is significantly less than in the right.  At his 
November 1998 personal hearing, he also indicated that his 
left fifth finger was quite sensitive to cold weather.  
Reports pertaining to outpatient treatment rendered the 
veteran, chiefly in 1997, at the VA Medical Center in Dayton, 
Ohio, are largely devoid of findings related to his left 
fifth finger disability and the record otherwise reflects 
that he has not been formally (i.e., compensation 
examination) examined by VA in response to such disability in 
a number of years.  The Board is, therefore, of the opinion 
that such examination, as specified in greater detail below, 
should be accomplished before a related appellate decision is 
prepared.

The Board also notes that, in correspondence dated in 
November 1998, the veteran asserted a claim of entitlement to 
an increased rating for left leg disability.  Further 
development pertaining to such claim is, therefore, specified 
below.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should take appropriate action 
to secure copies of all reports 
reflecting treatment rendered the veteran 
since November 1997 at the VA Medical 
Center in Dayton, Ohio.

2.  The RO should arrange for the veteran 
to undergo VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of his 
service-connected left fifth finger 
disability.  In addition, the examiner 
should determine whether the left fifth 
finger exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability or incoordination; the 
examiner should also address whether pain 
in the finger could significantly limit 
functional ability during flare-ups or 
when the finger is used repeatedly over a 
period of time.  Any special diagnostic 
studies deemed necessary should be 
performed.  It is imperative that the 
examiner be provided with a copy of this 
remand, and the claims folder should be 
made available to the examiner for review 
prior to the examination.  The rationale 
for all opinions expressed should be 
fully explained.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the veteran's above-cited 
recently asserted claim for an increased 
rating for left leg disability; and 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, to include the RO's disposition 
of his recently asserted claim for an 
increased rating for left leg disability, 
he should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



- 3 -


